Citation Nr: 9917646	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for a gastrointestinal 
disability characterized as ulcerative colitis, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for arthritis, a skin 
disorder, thyroid disorder, hypertension, kidney and bladder 
disorder, liver disorder, and cataract on secondary bases.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
March 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim for an increased rating for 
ulcerative colitis has been obtained.  

2.  The veteran's service-connected gastrointestinal 
disability characterized as ulcerative colitis is manifested 
by intermittent or alternating diarrhea and constipation, 
with occasional cramping.  

3.  The claims for service connection for arthritis, a skin 
disorder, thyroid disorder, hypertension, kidney and bladder 
disorder, liver dysfunction, and cataracts on secondary bases 
are not plausible.  

4.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
ulcerative colitis.  




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 30 percent 
for gastrointestinal disability characterized as ulcerative 
colitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic Code 7319 
(1998).  

2.  The claims for service connection for arthritis, a skin 
disorder, thyroid problem, hypertension, kidney and bladder 
problems, liver dysfunction, and cataracts on secondary bases 
are not well grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for ulcerative colitis is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  
For reasons set forth below, the Board finds that the claims 
for service connection are not well grounded.  

I.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected ulcerative colitis and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

The record shows that the RO granted service connection for 
ulcerative colitis in an April 1945 rating action.  A 10 
percent evaluation was assigned, effective in April 1945, and 
has remained in effect to date.  

Private and VA post service medical records beginning in 1968 
note a history of ulcerative colitis.  VA outpatient 
treatment records dated in the 1980's reflect that the 
veteran was seen and treated for ulcerative colitis with 
symptoms including diarrhea, bloody stools, and abdominal 
pain.  Hospital reports dated in 1983 and 1985 show a history 
of ulcerative colitis and a finding of diverticulosis, 
respectively.  The record also shows that VA administered 
regular proctoscopies and colonoscopies in 1984 and 1985 
which yielded negative results.  

In February 1997, the veteran filed an informal claim for an 
increased rating for service-connected ulcerative colitis.  

In support thereof, the veteran submitted private medical 
records dated from 1980 to 1997.  These records reflect that 
in March 1994 the veteran complained of having a gaseous 
stomach.  He reported that his bowel movements were normal.  

At a VA compensation and pension examination dated in March 
1997, the veteran complained of intermittent or alternating 
diarrhea and constipation over the years with occasional 
cramping.  He indicated that he has not experienced any 
weight loss since service and that his weight has been stable 
for many years.  There were no vitamin or nutritional 
problems over the years.  It was noted that the veteran had 
been followed closely by VA and that there has never been any 
recurrent bloody diarrhea, and numerous stools have been 
negative for blood.  Several colonoscopies have been 
negative, except for one which showed some diverticulosis 
which was asymptomatic.  On physical examination, the veteran 
weighed 207 pounds which was considered stable.  He was well 
nourished and well-developed.  His abdomen was flat.  There 
were no palpable organs, masses, or areas of tenderness.  A 
recent rectal examination was negative, and the stool was 
Hemoccult negative.  There was a well-healed, slightly 
depressed oblique right lower quadrant appendectomy scar 
which did not demonstrate any palpable tenderness.  The bowel 
sounds were normal.  There was no rebound tenderness or 
rigidity.  As to diagnoses, the examiner indicated a 
functional bowel distress with alternating diarrhea and 
constipation, chronic, mild which was felt to be related to 
anxiety and unrelated to the previous diagnosis of ulcerative 
colitis.  The examiner suggested that the colitis diagnosis 
was questionable.  He indicated that either ulcerative 
colitis was incorrectly diagnosed or resolved without 
residuals.  The examiner suggested that the veteran might 
have had an acute shigellosis or salmonellosis, not diagnosed 
as such probably due to inadequate bacteriological 
evaluations.  Additional diagnoses included diverticulosis of 
the colon, asymptomatic, unknown cause.  

In October 1997, the veteran testified at a personal hearing 
before a hearing officer regarding his claim.  At the 
hearing, the veteran contested the March 1997 examiner's 
recharacterization of his gastrointestinal disability.  It 
was asserted that the veteran was properly diagnosed as 
having ulcerative colitis during and after service.  With 
respect to current symptoms, the veteran stated that he 
experienced continual diarrhea.  

When examined by VA in 1998 at a gastrointestinal clinic, the 
veteran related that he did not have any bowel problems, that 
he used Metamucil on a daily basis, and the he was regular.  
The veteran indicated that dietary indiscretions resulted in 
diarrhea.  There were no complaints of bloody diarrhea 
(except during service), dysentery, hematochezia or melena, 
abdominal pain, anorexia, or weight loss.  It was noted that 
the veteran's medications included Coumadin, Amlodipine, 
Furosemide, Clonidine, Clotrimazole, Metamucil, 
Levothyroxine, Glyburide, and Famotidine.  On physical 
examination, the veteran's vital signs were stable.  The 
abdomen was benign.  He was afebrile.  His weight was 215 
pounds.  His extremities were negative for edema, clubbing, 
or cyanosis.  The impression was no evidence of chronic 
colitis.  The examiner indicated that he expected that the 
veteran had been suffering with irritable bowel syndrome and 
that his bout with bloody diarrhea during service was a self-
limited infectious type which resolved.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

The RO evaluated the veteran's disability pursuant to 
38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7323.  Under 
that Code a 100 percent rating is assigned for pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess.  A 60 percent evaluation is assigned for severe 
symptoms manifested by numerous attacks a year and 
malnutrition, the health only fair during remissions.  A 30 
percent evaluation is assigned for moderately severe 
ulcerative colitis with frequent exacerbations.  A 10 percent 
evaluation is assigned for moderate disability with 
infrequent exacerbations.   

The veteran's disability may also be evaluated under DC 7319 
which pertains to irritable bowel syndrome (spastic colitis, 
mucous colitis, etc.).  A 30 percent evaluation is assigned 
for severe irritable bowel syndrome manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  A 10 percent evaluation is 
assigned for moderate infrequent episodes of bowel 
disturbance with abdominal distress.  DC 7319.  

Having reviewed the evidence of record, the Board finds that 
the assignment of a higher disability evaluation for the 
veteran's gastrointestinal disability characterized as 
ulcerative colitis is warranted.  The Board recognizes that 
the veteran was seen and treated for symptoms associated with 
ulcerative colitis in the 1980s and that in 1994 he 
complained of a gaseous stomach.  However, the current 
medical evidence establishes that the veteran's ulcerative 
colitis is asymptomatic.  While the veteran complained of 
alternating diarrhea and constipation, with occasional 
cramping in 1997, the examiner determined that such symptoms 
were related to anxiety and not to ulcerative colitis.  
However, the Board considers the veteran's history of 
digestive discomforts, the veteran's testimony regarding his 
disability, and the veteran's complaints during the 1998 VA 
examination wherein the veteran indicated that he experienced 
diarrhea when eating certain types of foods.  The Board notes 
that the 1998 examiner indicated that there was no evidence 
of chronic colitis but stated that the veteran had irritable 
bowel syndrome.  According the veteran the benefit of doubt, 
the Board finds that the pathology associated with the 
veteran's gastrointestinal disability characterized as 
ulcerative colitis satisfies the criteria for a 30 percent 
evaluation.  DC 7319.  In the absence of findings of 
moderately severe ulcerative colitis with frequent 
exacerbations (DC 7323) or irritable bowel syndrome 
manifested by alternating diarrhea a higher disability 
evaluation is not warranted.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that his service-connected 
ulcerative colitis has interfered with his employment status 
to a degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for his disability.  
Hence, the record does not present an exceptional case where 
his currently assigned 30 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and, therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection

As noted supra, the veteran's claims for service connection 
are not well grounded.  A well-grounded claim is a claim that 
is plausible, that is, one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the appellant further in the development of facts pertinent 
to the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
To establish a well-grounded claim for entitlement to service 
connection on a secondary basis, the veteran must provide 
medical evidence that attributes a non service-connected 
disability to a service-connected disability.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc),

As noted supra, service connection is in effect for 
gastrointestinal disability characterized as ulcerative 
colitis.  

In this matter the veteran claims that he developed 
arthritis, a skin disorder, thyroid disorder, hypertension, 
kidney and bladder disorder, liver dysfunction, and cataract 
as secondary to his service-connected ulcerative colitis.  
Therefore, he maintains that service connection for those 
disabilities is warranted.  

The Board notes that service medical records are negative for 
complaints, findings, or diagnoses pertaining to the 
aforenoted disabilities.  

Private medical records dated in October 1952 provide that 
the veteran demonstrated early signs of rheumatoid arthritis.  
The report of a March 1997 examination (1997 examination) 
reflects diagnoses including degenerative arthritis of 
multiple joints involving the shoulders, back, hands, etc.  

Private medical records disclose that the veteran was seen 
and treated for a skin disorder beginning the 1970's with 
symptoms including rashes involving the legs and nose.  
Additional diagnoses included stasis dermatitis, and 
shingles.  In March 1997, a VA examiner entered a diagnosis 
of eczematoid dermatitis of the left hand of many years 
duration, specific cause unknown.  

The medical evidence reflects that the veteran was diagnosed 
as having hypertension in March 1952. The veteran was also 
diagnosed as having hypertension without end-organ damage, 
treated and controlled in March 1997 by VA.  

A private medical entry dated in March 1994 reflects that the 
veteran was taking medication for thyroid problems.  The 1997 
examination report provides that the veteran was euthyroid 
and that he was on low dose Synthroid for a previously 
diagnosed hypothyroidism.  The diagnosis was a previous 
history of clinical hypothyroidism, treated and controlled.

The 1997 examination reflects a diagnosis of postop cataract 
removal and implant right eye with excellent results.  In 
November 1997, the veteran underwent a VA eye examination.  
The diagnoses included cataract of the left eye.  

Private medical records beginning in 1968 reflect the veteran 
was seen for complaints including burning with urination and 
frequent urination.  VA medical records dated in November 
1985 reflect that the veteran demonstrated some mild renal 
insufficiency, but that he was asymptomatic.  An examination 
of the genitourinary system in March 1997 revealed no 
complaints, and no disease was found.  

Although the record establishes that the veteran has current 
disabilities with regard to arthritis, a skin disorder, 
thyroid disorder, hypertension, and cataract, there is no 
medical opinion linking such disorders to the veteran's 
service-connected gastrointestinal disability characterized 
as ulcerative colitis.  Notably, a VA examiner in March 1997 
opined that the veteran's conditions (many of which were of 
unknown or uncertain cause) neither bore no relationship to 
his previously diagnosed colitis nor were not due to any 
medication given for the colitis either in the past or 
present.  The Board is cognizant of the medical treatises 
presented by the veteran regarding ulcerative colitis and 
disorders caused by this disorder.  The Board finds, however, 
that his evidence is insufficient to satisfy the requirement 
of medical evidence of a nexus to well ground the claims, 
particularly without a medical opinion of a medical 
professional linking the claimed disabilities to the 
veteran's service-connected disability.  See Mattern v. West, 
12 Vet. App. 222 (1999).  In the absence of competent medical 
evidence establishing an etiological relationship between 
arthritis, a skin disorder, thyroid problems, hypertension, 
and cataract to the veteran's service-connected 
gastrointestinal disability characterized as ulcerative 
colitis, the Board must find the veteran's claims are not 
well grounded.  Jones v. Brown, supra.  

As to the liver dysfunction, the Board notes that the medical 
evidence does not reflect a current diagnosis for such a 
disability.  In addition, there is no current diagnosis for a 
bladder or kidney disorder.  Therefore, the veteran's claims 
are not plausible.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  


ORDER

1.  A 30 percent evaluation for a gastrointestinal disability 
characterized as ulcerative colitis is granted, subject to 
controlling laws and regulations governing the payment of 
monetary benefits.  

2.  Service connection for arthritis, a skin disorder, a skin 
disorder, thyroid disorder, hypertension, kidney and bladder 
disorder, liver disorder, and cataract disability on a 
secondary bases is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

